       Case 5:18-md-02827-EJD Document 349 Filed 06/14/19 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN JOSE DIVISION
11
     IN RE: APPLE INC. DEVICE                  CASE NO. 5:18-md-02827-EJD
12   PERFORMANCE LITIGATION,

13                                             ORDER RE JOINT ADMINISTRATIVE
                                               MOTION TO FILE UNDER SEAL
14   This Document Relates To:                 PORTIONS OF PLAINTIFFS’
15                                             MEMORANDUM IN OPPOSITION TO
          ALL ACTIONS.                         APPLE’S MOTION TO DISMISS
16                                             PLAINTIFFS’ SECOND CONSOLIDATED
                                               AMENDED COMPLAINT
17

18

19

20

21

22

23

24

25

26

27

28                                            1
       ORDER RE: JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF PLAINTIFFS’
         MEMORANDUM IN OPPOSITION TO APPLE’S MOTION TO DISMISS PLAINTIFFS’ SECOND
                     CONSOLIDATED AMENDED COMPLAINT; No. 5:18-md-02827-EJD
         Case 5:18-md-02827-EJD Document 349 Filed 06/14/19 Page 2 of 6




 1           The Court, having considered the parties’ Joint Administrative Motion to File Under Seal

 2   Portions of Plaintiffs’ Memorandum in Opposition to Apple’s Motion to Dismiss Plaintiffs’ Second

 3   Consolidated Amended Complaint, all associated declarations, exhibits, and any argument of counsel,

 4   rules as follows:

 5
                    Page and Line Numbers                          Ruling
 6
                    Dkt. 298 at 2:4-5            GRANTED. This material concerns
 7                                               Apple’s internal research and
                                                 development.
 8                  Dkt. 298 at 2:12-14          GRANTED. This material concerns
                                                 Apple’s internal research and
 9                                               development, and its engineering and
10                                               technical information.
                    Dkt. 298 at 2:15-17          GRANTED. This material concerns
11                                               Apple’s internal research and
                                                 development, commercial information,
12                                               and strategy decisions.
                    Dkt. 298 at 2:18-19          GRANTED. This material concerns
13
                                                 Apple’s internal research and
14                                               development.
                    Dkt. 298 at 2:21-22          GRANTED. This material concerns
15                                               Apple’s internal research and
                                                 development, its engineering and technical
16                                               information, and its internal procedures
                                                 and business strategy decisions.
17
                    Dkt. 298 at 3:5-6            GRANTED. This material concerns
18                                               Apple’s internal research and
                                                 development, its engineering and technical
19                                               information, and its internal procedures
                                                 and business strategy decisions.
20                  Dkt. 298 at 3:25-4:1         GRANTED. This material concerns
21                                               Apple’s internal research and
                                                 development.
22                  Dkt. 298 at 4:4-5            DENIED. This material concerns non-
                                                 technical information that does not meet
23                                               the compelling reasons standard.
                    Dkt. 298 at 4:6-8            GRANTED. This material concerns
24
                                                 Apple’s internal research and
25                                               development, and its engineering and
                                                 technical information.
26

27

28                                                     1
         ORDER RE: JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF PLAINTIFFS’
           MEMORANDUM IN OPPOSITION TO APPLE’S MOTION TO DISMISS PLAINTIFFS’ SECOND
                       CONSOLIDATED AMENDED COMPLAINT; No. 5:18-md-02827-EJD
     Case 5:18-md-02827-EJD Document 349 Filed 06/14/19 Page 3 of 6



              Page and Line Numbers                          Ruling
 1
              Dkt. 298 at 4:10             GRANTED. This material concerns
 2                                         Apple’s internal research and
                                           development, and its engineering and
 3                                         technical information.
              Dkt. 298 at 4:12-14          GRANTED. This material concerns
 4                                         Apple’s commercial information and
 5                                         strategy decisions.
              Dkt. 298 at 4:25 (Footnote   GRANTED. This material concerns
 6            4)                           Apple’s internal research and
                                           development, and its engineering and
 7                                         technical information.
              Dkt. 298 at 5:6-7            GRANTED. This material concerns
 8
                                           Apple’s internal research and
 9                                         development, and its engineering and
                                           technical information.
10            Dkt. 298 at 5:9-11           GRANTED. This material concerns
                                           Apple’s internal research and
11                                         development, and its engineering and
                                           technical information.
12
              Dkt. 298 at 5:14             DENIED. This material concerns non-
13                                         technical information that does not meet
                                           the compelling reasons standard.
14            Dkt. 298 at 5:16-17          GRANTED. This material concerns
                                           Apple’s internal research and
15                                         development, and its engineering and
16                                         technical information.
              Dkt. 298 at 5:18-19          GRANTED. This material concerns
17                                         Apple’s internal research and
                                           development, and its engineering and
18                                         technical information.
              Dkt. 298 at 5:21-22          GRANTED. This material concerns
19
                                           Apple’s internal research and
20                                         development, and its engineering and
                                           technical information.
21            Dkt. 298 at 5:27-28          GRANTED. This material concerns
              (Footnote 7)                 Apple’s internal research and
22                                         development, its engineering and technical
23                                         information, and its internal strategy
                                           decisions.
24            Dkt. 298 at 6:5-6            GRANTED. This material concerns
                                           Apple’s internal commercial, research and
25                                         development information.
              Dkt. 298 at 6:8              GRANTED. This material concerns
26
                                           Apple’s internal research and
27                                         development.

28                                              2
     ORDER RE: JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF PLAINTIFFS’
       MEMORANDUM IN OPPOSITION TO APPLE’S MOTION TO DISMISS PLAINTIFFS’ SECOND
                   CONSOLIDATED AMENDED COMPLAINT; No. 5:18-md-02827-EJD
     Case 5:18-md-02827-EJD Document 349 Filed 06/14/19 Page 4 of 6



              Page and Line Numbers                       Ruling
 1
              Dkt. 298 at 6:9-11        GRANTED. This material concerns
 2                                      Apple’s internal research and
                                        development.
 3            Dkt. 298 at 6:11-13       GRANTED. This material concerns
                                        Apple’s internal research and
 4                                      development.
 5            Dkt. 298 at 6:14-15       GRANTED. This material concerns
                                        Apple’s internal research and
 6                                      development, and its engineering and
                                        technical information.
 7            Dkt. 298 at 6:16-17       GRANTED. This material concerns
                                        Apple’s internal commercial, research and
 8
                                        development information
 9            Dkt. 298 at 6:24-26       GRANTED. This material concerns
              (Footnote 10)             Apple’s internal research and
10                                      development.
              Dkt. 298 at 6:27-28       GRANTED. This material concerns
11            (Footnote 11)             Apple’s internal research and
12                                      development, and its engineering and
                                        technical information.
13            Dkt. 298 at 7:3-5         GRANTED. This material concerns
                                        Apple’s internal research and
14                                      development, its engineering and technical
                                        information, and its internal procedures
15                                      and business strategy decisions.
16            Dkt. 298 at 12:19-21      GRANTED. This material concerns
                                        Apple’s internal research and
17                                      development, and its engineering and
                                        technical information.
18            Dkt. 298 at 13:3-5        GRANTED. This material concerns
                                        Apple’s commercial information and
19
                                        strategy decisions.
20            Dkt. 298 at 13:7          GRANTED. This material concerns
                                        Apple’s internal procedures and business
21                                      strategy decisions.
              Dkt. 298 at 17:3          DENIED. This material concerns non-
22                                      technical information that does not meet
23                                      the compelling reasons standard.
              Dkt. 298 at 17:8-9        GRANTED. This material concerns
24                                      Apple’s internal research and
                                        development.
25            Dkt. 298 at 17:15-16      GRANTED. This material concerns
                                        Apple’s internal research and
26
                                        development, and its engineering and
27                                      technical information.

28                                           3
     ORDER RE: JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF PLAINTIFFS’
       MEMORANDUM IN OPPOSITION TO APPLE’S MOTION TO DISMISS PLAINTIFFS’ SECOND
                   CONSOLIDATED AMENDED COMPLAINT; No. 5:18-md-02827-EJD
     Case 5:18-md-02827-EJD Document 349 Filed 06/14/19 Page 5 of 6



              Page and Line Numbers                       Ruling
 1
              Dkt. 298 at 17:19-21      GRANTED. This material concerns
 2                                      Apple’s internal research and
                                        development.
 3            Dkt. 298 at 17:22-23      GRANTED. This material concerns
                                        Apple’s internal procedures and business
 4                                      strategy decisions.
 5            Dkt. 298 at 17:24-25      GRANTED. This material concerns
                                        Apple’s internal research and
 6                                      development, and its engineering and
                                        technical information.
 7            Dkt. 298 at 18:5-6        GRANTED. This material concerns
                                        Apple’s internal research and
 8
                                        development, its engineering and technical
 9                                      information, and its internal procedures
                                        and business strategy decisions.
10            Dkt. 298 at 18:7-8        GRANTED. This material concerns
                                        Apple’s internal research and
11                                      development, its engineering and technical
                                        information, and its internal procedures
12
                                        and business strategy decisions.
13            Dkt. 298 at 20:7-9        GRANTED. This material concerns
                                        Apple’s commercial information and
14                                      strategy decisions.
              Dkt. 298 at 20:13-14      GRANTED. This material concerns
15                                      Apple’s internal research and
16                                      development.
              Dkt. 298 at 24:19-20      GRANTED. This material concerns
17                                      Apple’s internal research and
                                        development, its engineering and technical
18                                      information, and its internal procedures
                                        and business strategy decisions.
19
              Dkt. 298 at 25:11-17      GRANTED. This material concerns
20                                      Apple’s internal research and
                                        development, and its engineering and
21                                      technical information.
              Dkt. 298 at 25:28         GRANTED. This material concerns
22            (Footnote 28)             Apple’s internal research and
23                                      development, and its engineering and
                                        technical information.
24            Dkt. 298 at 26:11         GRANTED. This material concerns
                                        Apple’s commercial information and
25                                      strategy decisions.
26

27

28                                           4
     ORDER RE: JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF PLAINTIFFS’
       MEMORANDUM IN OPPOSITION TO APPLE’S MOTION TO DISMISS PLAINTIFFS’ SECOND
                   CONSOLIDATED AMENDED COMPLAINT; No. 5:18-md-02827-EJD
        Case 5:18-md-02827-EJD Document 349 Filed 06/14/19 Page 6 of 6



                Page and Line Numbers                             Ruling
 1
                Dkt. 298 at 27:8-11            GRANTED. This material concerns
 2                                             Apple’s internal research and
                                               development, its engineering and technical
 3                                             information, and its internal strategy
                                               decisions.
 4              Dkt. 298 at 27:14-15           GRANTED. This material concerns
 5                                             Apple’s internal research and
                                               development.
 6              Dkt. 298 at 27:16              GRANTED. This material concerns
                                               Apple’s internal research and
 7                                             development.
                Dkt. 298 at 33:18-19           DENIED. This material summarizes
 8
                                               Plaintiffs’ generaliz allegations against
 9                                             Apple.
                Exhibit 1 to the Declaration   GRANTED. This material concerns
10              of Joseph Cotchett             Apple’s internal research and
                                               development, its engineering and technical
11                                             information, and its internal strategy
                                               decisions.
12
                Exhibit 2 to the Declaration   GRANTED. This material concerns
13              of Joseph Cotchett             Apple’s internal research and
                                               development, its engineering and technical
14                                             information, and its internal strategy
                                               decisions.
15              Exhibit 3 to the Declaration   GRANTED. This material concerns
16              of Joseph Cotchett             Apple’s internal research and
                                               development, its engineering and technical
17                                             information, and its internal strategy
                                               decisions.
18

19
     IT IS SO ORDERED.
20

21
     DATED: June 14, 2019
22                                                      ______________________________________
                                                              The Honorable Edward J. Davila
23                                                              United States District Judge
24

25

26

27

28                                                  5
       ORDER RE: JOINT ADMINISTRATIVE MOTION TO FILE UNDER SEAL PORTIONS OF PLAINTIFFS’
         MEMORANDUM IN OPPOSITION TO APPLE’S MOTION TO DISMISS PLAINTIFFS’ SECOND
                     CONSOLIDATED AMENDED COMPLAINT; No. 5:18-md-02827-EJD
